Citation Nr: 0417736	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-10 948	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a July 2003 
Board of Veterans' Appeals (Board) decision that determined 
that the veteran failed to submit new and material evidence 
to reopen a claim for service connection for a left eye 
disorder.


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945. He is the moving party in this matter, which 
comes to the Board of Veterans' Appeals (Board) from a July 
2003 motion alleging clear and unmistakable error (CUE) in a 
Board decision dated July 2002.


FINDINGS OF FACT

Had the claim for service connection for a left eye 
disability been reopened and addressed on the merits, the 
outcome of the claim would not have been manifestly different 
but for the error, that is, a grant of service connection for 
left eye disability would not have manifestly resulted at the 
time of the July 2002 Board decision.


CONCLUSION OF LAW

The Board's July 2002 decision to deny an appeal for 
reopening of the claim for service connection for a left eye 
disability is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 ("VCAA")

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. This Act eliminated the requirement that a 
well-grounded claim be submitted, enhanced VA's duty to 
assist a claimant in developing facts pertinent to a claim, 
and clarified VA's duty to notify the claimant and 
representative concerning certain aspects of claim 
development.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2003).

In a precedent case, however, Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc), the U.S. Court of Appeals for 
Veterans Claims (Court) concluded, as a matter of law, that 
CUE motions concerning prior decisions of the Board are 
categorically excluded from the purview of the VCAA. In 
discussing the basis for its holding, the Court explained 
that CUE claims are not conventional appeals, but rather are 
requests for revisions of previous decisions.  And as such, 
the Court found that a litigant alleging CUE is not pursuing 
a claim for benefits pursuant to Part II or III of Title 38, 
of the United States Code, but rather is collaterally 
attacking a final decision pursuant to section 5109A of Part 
IV or section 7111 of Part V of Title 38.  The Court went on 
to note that, while a finding of CUE may indeed result in 
reversal or revision of a final decision on a claim for 
benefits, it was not by itself a claim for benefits under 
Part II or III of Title 38.

The VCAA therefore has no applicability or bearing on this 
particular appeal.

Factual background

Service medical records are, for the most part, missing.  The 
National Personnel Records Center (NPRC) has reported that 
the records may have been destroyed in accidental fire that 
occurred at the NPRC in 1973.  Efforts to reconstruct the 
moving party's service medical records have been 
unsuccessful.  However, daily sick reports show that he was 
on sick call in February and December of 1945.

In February 1971, the moving party reported that he was 
treated for a left eye injury in 1945.  He said he got sand 
in his eye while stationed in Okinawa in 1945.  He reported 
post-service treatment by an unknown doctor in 1948 and by a 
Dr. Petitjean from 1969 to 1971.  A VA medical examination 
conducted in May 1971 contained no findings with regard to a 
disability of the left eye.

The moving party filed a claim for service connection for 
blindness of the left eye in December 1987.  He indicated 
that he got sand in his eye on the beaches of Okinawa in 
1945.  He denied any post-service treatment for his left eye 
disorder.  

The moving party submitted a June 1985 report from the 
Alexandria VA Medical Center (VAMC) that indicated that he 
gave a history of laser eye treatment of the left eye.  He 
reported that the eye pain had its onset following an April 
1985 motor vehicle accident.  The impression was poor vision 
in the left eye, rule out retinopathy.  Subsequent records 
also indicated that the moving party suffered from decreased 
visual acuity. 

By a rating action dated in March 1989, the RO denied service 
connection for blindness of the left eye.  The RO determined 
that there was no evidence of incurrence of chronic 
disability of the left eye in service.  Notice of the 
decision was mailed to the moving party that same month.  The 
moving party did not appeal the decision.

A request to reopen the claim for service connection for a 
left eye disorder was received in November 1994.  As part his 
claim, the moving party reported that he was blind in his 
left eye when he entered service.  He said he suffered a head 
injury as a boy, which had resulted in him developing a blood 
clot behind the eye and caused the 1st and 2nd vertebrae in 
his neck to rest against the optic nerve.

The RO denied the claim for service connection for a left eye 
disorder in April 1995.  Notice of this decision was provided 
to the moving party that same month.  

In May 1996, the moving party filed an "application" for 
service connection for a disability of the left eye.  He 
supported his claim by submitting lay statements from three 
individuals who stated that they had known the moving party 
for all his life, and that he had suffered from a left eye 
disorder since he was a child.  He also submitted an April 
1986 medical report that indicated that he had blockage of 
the left optic artery, which caused resulted in a visual 
acuity of less than 20/400.  The report contained no findings 
with regard to the moving party's active service.

By a rating action dated in June 1996, the RO determined that 
the moving party had failed to submit new and material 
evidence to reopen his claim for service connection for a 
left eye disorder.  He was provided notice of that decision 
in July 1996.

The moving party submitted two statements in May 1997.  In 
each statement, he asked the RO to "reconsider" his claim 
for service connection for a left eye disorder.  He also 
attached a medical report from LaHaye Center for Advanced Eye 
Care indicating that he had been diagnosed as having 
cataracts of both eyes and preretinal fibrosis of the left 
eye.  His history of suffering a childhood injury to his head 
was referenced.  No findings were made with regard to his 
active service.  

In September 1997, the RO determined that the moving party 
had failed to submit new and material evidence to reopen his 
claim for service connection for a left eye disability.  
Notice of the decision was provided to him in October 1997.  
The moving party filed a statement in December 1997 
indicating that he disagreed with the decision.  A Statement 
of the Case was issued in February 1998, which indicated that 
the statement received from the moving party in May 1997 had 
been considered a request to reopen his claim for service 
connection.  A substantive appeal was received from the 
moving party in March 1998.  

The moving party was afforded a personal hearing before a RO 
Hearing Officer in August 1998.  He maintained that he had a 
significant disability of the left eye prior to entering 
service.  However, he said events occurring during his active 
military service had aggravated and permanently worsened his 
preexisting eye disability.  Specifically, he reported that 
his eyes were injured in a sandstorm that occurred when he 
was stationed in Okinawa in February 1945.  He said the sand 
blinded him.  He recalled that the doctors told him that he 
had suffered cuts to the cornea of both his eyes.  The moving 
party said his vision eventually returned, but that the 
improvement in his left eye was not as significant.  

The Board denied the reopening of claim for service 
connection for a left eye disorder in September 1999.  The 
Board held that the moving party had failed to submit new and 
material evidence.  The moving party appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in April 2001 the Court issued an order 
that granted the Secretary's March 2001 motion to vacate the 
Board's September 1999 decision and remand the case to the 
Board for consideration of the VCAA.  

After providing the moving party and his representative an 
opportunity to provide additional evidence and argument, the 
Board issued a decision on July 24, 2002, that held that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a left eye disorder.  In so 
deciding, the Board found that the RO had last denied an 
application to reopen the claim in June 1996, and that the 
moving party had not appealed this decision.  Further, based 
on the evidence submitted since the June 1996 RO decision, 
the Board concluded that the evidence was either cumulative 
or redundant of the evidence previously considered, or was 
not so significant that it had to be considered to fairly 
decide the merits of the claim for service connection.  The 
Board found that the report from the LaHaye Center merely 
confirmed that the moving party suffers from a disability of 
the left eye, and the presence of the disability had been 
established in the earlier RO decision.  Similarly, the 
argument that his eye disability preexisted his active 
service was found to be duplicative of the lay statements 
that the RO considered in its June 1996 decision.  

Analysis

Historically, a moving party was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in an 
RO rating decision that was subsumed in that decision.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  But effective 
November 21, 1997, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 2002)) 
permit challenges to decisions of the Board on the grounds of 
CUE.  The final regulations amending the Rules of Practice 
before the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  38 C.F.R. § 
20.1400 et. seq. (2003).

The Board has original jurisdiction to consider motions for 
revision of prior BVA decisions.  Motions should be filed at 
the Board, but requests filed elsewhere within VA and 
transmitted to the Board shall be treated as if filed at the 
Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be 
filed at any time.  The motion is not an appeal; therefore, 
it is not subject to the provisions of Part 19 or Part 20 
that relate to the processing and disposition of appeals.  
See 38 C.F.R. §§ 20.1402, 20.1411.

The regulations codify the current requirements for a CUE 
motion that the Court has defined for motions of CUE in RO 
rating decisions.  See Russell v. Principi, 3 Vet. App. 310 
(1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 
C.F.R. 
§ 20.1403(a) and (c) define CUE as:

1. It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different, but for the error. 
38 C.F.R. § 20.1403(a).

2. Generally, either the correct facts, 
as they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied. 38 C.F.R. § 
20.1403(a).

3. It is an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made. 38 
C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  Russell v. Principi, 3 Vet. 
App. At 313.  Additionally, 38 C.F.R. § 20.1403(d) gives 
examples of situations that are not CUE. CUE is not a:

1. Changed medical diagnosis. 38 C.F.R. § 
20.1403(d).

2. Failure to fulfill the duty to assist. 
38 C.F.R. § 20.1403(d).

3. Disagreement as to how the facts were 
weighed or evaluated. 38 C.F.R. § 
20.1403(d).

4. Change in interpretation of a statute 
or regulation 38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not 
absolutely clear that a different result would have ensued, 
but for the error, the error complained of cannot be CUE.  No 
new evidence will be considered, 38 C.F.R. § 20.1405(b), and 
the law precludes Remands or other referral for the purpose 
of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of the CUE motion must be based on 
the record that existed when the prior decision was made, 38 
C.F.R. § 20.1403(b), unless the Board decision was decided on 
or after July 21, 1992.  In those cases, the record 
technically includes matter possessed by VA not later than 90 
days before the file was transferred to the Board, provided 
that the documents could reasonably be expected to be part of 
the record. 38 C.F.R. § 20.1403(b)(2).  This is because on 
July 21, 1992, the Court decided Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (per curiam order).  In Bell, there was a 
dispute as to the evidence that was to be included in the 
"Record On Appeal (ROA)" before the Court.  The Court noted 
that, while it was precluded by statute from considering any 
material which was not contained in the record of proceedings 
before the Secretary and the Board, because three of the four 
items were clearly generated by the VA, the Secretary had 
constructive, if not actual, knowledge of those items.  Id at 
613-614; see Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992) (panel decision) (Court cannot accept Board being 
unaware of certain evidence, especially when such evidence in 
possession of VA, and Board on notice to possible existence 
and relevance); see also Rollins v. Derwinski, 2 Vet. App. 
481 (1992).

Rule 1403(b)(2) adopts this concept of "constructive notice" 
for Board decisions after July 21, 1992.

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
are not applicable in CUE motions. 38 C.F.R. § 20.1411(a). In 
fact, the movant bears the burden of presenting specific 
allegations of error that would amount to CUE.

Thus, for a moving party to make a successful CUE showing is 
an extremely difficult burden.  The CUE motion in this case 
was filed with the Board in April 2003.  The moving party, 
through his attorney, argues that the Board's July 2002 
decision was clearly and unmistakably erroneous by not 
considering the May 1997 statements submitted by the moving 
party as a notice of disagreement.  He argues the decision on 
appeal should have been the RO's April 1995 decision that 
denied service connection for a left eye disorder.  Had the 
Board had made such a determination, he asserts that the 
Board would have had no choice but to reopen the claim and, 
in so doing, entitled him to a heightened duty to assist and 
ultimately an award of service connection. 

The Board has reviewed the statements submitted by the moving 
party in May 1997.  As noted above, he submitted the medical 
report from LaHaye Center and asked the RO to "reconsider" 
his claim for service connection for a left eye disorder.  He 
did not use any type of language that necessarily expressed 
disagreement or dissatisfaction with the RO's June 1996 
rating decision.  See 38 C.F.R. § 20.201 (2003).  However, 
Rule 201 states that "special wording is not required," and 
that the Notice of Disagreement must only be in terms that 
can reasonably construed as disagreement with an RO decision 
and the desire to appeal that decision.  The Board finds that 
in this case the submission of additional evidence coupled 
with the request for the RO to reconsider his claim could be 
construed as a Notice of Disagreement.  Reasonable minds 
could differ, however, on this question.  The Board's finding 
in the July 2002 decision that the moving party's May 1997 
statements were claims to reopen, rather than a Notice of 
Disagreement, was therefore not clearly and unmistakably 
erroneous.

Nevertheless, assuming for the purposes of this motion only 
that the Board erred by not construing the moving party's May 
1997 statements as a notice of disagreement with the April 
1995 RO decision, and that the Board would have reopened the 
claim based on the evidence submitted since the April 1995 RO 
decision, clear and unmistakable error is not shown because 
it is by no means clear that the outcome would have been 
changed.  See 38 C.F.R. 20.1403(c); see also Bustos v. West, 
179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in 
order to prove the existence of clear and unmistakable error, 
a claimant must show that an error occurred that was outcome-
determinative, that is, an error that would manifestly have 
changed the outcome of the prior decision), cert. denied, 528 
U.S. 967 (1999).

The record before the Board in July 2002 showed that the 
moving party's vision in his left eye was significantly 
impaired.  The April 1986 report indicated the visual acuity 
in the moving party's left eye was less than 20/400.  More 
recent medical evidence showed that he had cataracts of the 
left eye and preretinal fibrosis.  There was also evidence, 
in the form of lay statements, that the veteran had a 
disability of the left eye prior to entering service.  
Service medical records were, and are still, missing.  
Further, there was no evidence of findings, treatment, or 
diagnosis of a left eye disability until 1985, which was 
nearly 40 years post-service discharge.  

The only etiologic opinion before the Board in July 2002 was 
the veteran's assertion that his preexisting left eye 
disorder was permanently worsened by an injury that occurred 
to his eye in service.  The veteran then, as now, was not 
competent to do so as a lay person.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995) (a lay person is capable of 
providing evidence of symptomatology but is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms).    Since service 
connection may not be predicated on a resort to speculation 
or even remote possibility, 38 C.F.R. 3.102 (2003), the Board 
could have declined to request an etiologic opinion despite 
the provisions of the VCAA that became effective during the 
pendency of the appeal.  See 38 U.S.C.A. 5103A(d) (West 
2002).  Further, because the Board could have regarded any 
such opinion as speculative, the Board could have found that 
the duty to assist was not invoked under the VCAA because 
there was no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 C.F.R. 
5103A(a)(2).

Indeed, it is a matter of speculation at this point whether 
an etiologic opinion would have favored the claim had the 
Board sought one.  The Board may indeed have erred in its 
handling of the application to reopen, but it is far from 
clear that "that a different result would have ensued" but 
for the error. 38 C.F.R. 20.1403(c).  In the absence of such 
a showing, the claim of clear and unmistakable error in the 
Board decision of July 24, 2002, with respect to the claim 
for service connection for a left eye disorder is without 
merit and must be denied.


ORDER

The motion to revise or reverse the Board's July 2002 
decision that determined that the veteran failed to submit 
new and material evidence to reopen a claim for service 
connection for a left eye disorder, on the basis of CUE, is 
denied.



                       
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



